UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________

JANET DAVIS,
                                   Plaintiff,

       v.                                                       5:16-CV-1337
                                                                (TJM/ATB)

KENNETH LUFT, et al.,

                           Defendants.
___________________________________________

Thomas J. McAvoy,
Sr. U.S. District Judge



                                   DECISION & ORDER

       Before the Court is Plaintiff’s motion for reconsideration of the Court’s Order

granting in part and denying in part the Defendants’ motion for summary judgment. See

dkt. # 50. This case involves allegations that Defendants violated Plaintiff’s constitutional

rights when they arrested her for refusing to return an American Express debit card used

by Defendant Lois McRedmond at a Key Bank branch in Johnstown, New York. Plaintiff

managed the branch. Also before the Court is Plaintiff’s motion for default judgment

against Defendant McRedmond. See dkt. # 51. The parties have briefed the issues and

the Court has determined to resolve the questions without oral argument.

I.     BACKGROUND

       Between 10:00 a.m. and 11:00 a.m. on February 9, 2016, Lois McRedmond used

an American Express debit card to make a withdrawal from an ATM at the Key Bank


                                                1
branch in Johnstown. McRedmond did not remove the debit card from the ATM when she

left the bank. Approximately 45 minutes later, upon realizing she no longer possessed the

card, McRedmond returned to the bank seeking the card. Bank employees refused to

return the card, citing company policy.

       McRedmond went to the Johnstown Police for assistance later that day. At the

police station, McRedmond described the earlier events to Defendant Sgt. John

Rodriquez. McRedmond also met with another officer, Defendant Kenneth Luft, and

relayed the same facts. Luft went to the bank and met with Plaintiff Janet Davis, the bank

manager. When Luft requested she return the card to McRedmond, Plaintiff refused.

While Luft was in the bank, he threatened to make an arrest if someone did not return the

card to him.

       Eventually, Police charged Plaintiff with grand larceny in the fourth degree, but a

Johnstown City Court eventually granted Plaintiff’s motion to dismiss the charges against

her as unopposed.

       Plaintiff filed a Complaint in this Court on November 8, 2016. The Complaint

contained four causes of action. Defendants Gifford, Luft, and Rodriguez answered that

Complaint. See dkt. # 5. Defendant McRedmond never did. On April 13, 2018, Plaintiff

filed an Amended Complaint without objection from the Defendants. See dkt. # 31. That

Amended Complaint raises four causes of action. Count One, raised against all

Defendants, alleges false arrest in violation of Plaintiff’s rights under the United States

Constitution. Count Two alleges malicious prosecution against all Defendants. Count

Three alleges Defendants Gifford, Gilbo, and the City of Johnstown violated Plaintiff’s

constitutional rights by ratifying the unconstitutional conduct of municipal policymakers.

                                               2
Count Four alleges false arrest and malicious prosecution under state law against

McRedmond.

       The City of Johnstown, Gifford, Gilbo, Luft, and Rodrigquez answered the Amended

Complaint. See dkt. # 35. Those parties engaged in discovery, and those Defendants

eventually filed the instant motion for summary judgment. The Court issued a decision on

August 15, 2019 granting the Defendant’s motion in part and denying it in part. The Court

dismissed all claims against the City of Johnstown and dismissed Plaintiff’s malicious

prosecution claim. The Court denied the motion in all other respects.

       The Court also noted that no proof of service of the Amended Complaint on

Defendant McRedmond has ever been filed, nor had any request for entry of default or

motion for default judgment with respect to that Defendant and that Amended Complaint.

Plaintiff responded by filing a motion for default judgment. Plaintiff did not seek an entry

of default from the Clerk of Court.

II.    LEGAL STANDARD

       A.     Reconsideration

       Plaintiff moves for reconsideration of the portions of the Court’s order that granted

Defendants’ motion for summary judgment. When a party files a motion for

reconsideration, “[t]he standard for granting such a motion is strict, and reconsideration

will generally be denied unless the moving party can point to controlling decisions or data

that the court overlooked–matters, in other words, that might reasonably be expected to

alter the conclusion reached by the court.” Shrader v. CSX Transp., 70 F.3d 255, 257 (2d

Cir. 1995). Such a motion is “not a vehicle for relitigating old issues, presenting the case



                                              3
under new theories, securing a rehearing on the merits, or otherwise taking ‘a second bite

at the apple[.]’” Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 41 (2d Cir.

2012) (quoting Sequa Corp. v. GBJ Corp., 156 F.3d 136, 144 (2d Cir. 1998)).

       B.     Default Judgment

       The Local Rules for the United States District Court for the Northern District of New

York provide that:

       A party shall accompany a motion to the court for entry of a default judgment,
       pursuant to Fed. R. Civ. P. 55(b)(2), with a clerk’s certificate of entry of default in
       accordance with Fed. R. Civ. P. 55(a), a proposed form of default judgment, and
       a copy of the pleading to which no response has been made. The moving party
       shall also include in its application of the moving party or the moving party’s
       attorney setting forth facts as required by L.R. 55.2(a).

L.R. 55.2(b) (emphases in original).


III.   DISCUSSION

       The Court will address each motion in turn.

       A.     Reconsideration

       Plaintiff seeks reconsideration of two parts of the Court’s order. The Court will

address each in turn.

              i.     Claims Against the City of Johnstown

       Plaintiff first seeks reconsideration of the Court’s order dismissing claims against

the City of Johnstown. She claims that the Court erred in finding that Plaintiff had offered

no opposition to Defendants’ motion to dismiss those claims, and that in any case the

evidence in the case supports a claim against the City because “its chief policymakers,

Police Chief Gifford and Lieutenant Gilbo were the driving force behind the Plaintiff’s



                                              4
arrest and malicious prosecution.” She argues that they were the moving force behind her

false arrest–a claim that remains–and that the Court erred in finding summary judgment

for the City because of their alleged role in directing her arrest. Defendants respond that

this argument came not in response to Defendants’ arguments about municipal liability,

but in response to the individual Defendants’ claims of qualified immunity.

       In its decision permitting false arrest claims to go forward against the Defendants,

the Court concluded that “the claims against Gifford and Gilbo on this Count are based on

their decision to prosecute the Plaintiff. As the Court has found a constitutional violation in

the decision to arrest Plaintiff, and evidence indicates that Gifford and Gilbo were directly

involved in that decision, the Court will deny the motion with respect to those Defendants.”

In terms of municipal liability, “when a subordinate municipal official is alleged to have

committed the constitutional violation, municipal liability turns on the plaintiffs’ ability to

attribute the subordinates’ conduct to the actions or om issions of higher ranking officials

with policy making authority.” Amnesty America v. Town of West Hartford, 361 F.3d 113,

126 (2d Cir. 2004). “One means of doing so . . . is to establish that a policymaker ordered

or ratified the subordinates’ actions.” Id. (citing Weber v. Well, 804 F.2d 796, 803 (2d Cir.

1986)(“liability could be premised on sheriff’s ordering of unconstitutional strip searches.”).

While the Court notes that Plaintiff did not make this argument about municipal liability in

response to Defendants’ arguments but instead in response to their qualified immunity

claims, the Court must acknowledge that the Plaintiff is correct that the municipality could

be liable under these circumstances. Clear error of law would exist to find otherwise, and

the Court will grant the motion with respect to this claim. The false arrest claim against the

City of Johnstown will be reinstated in this case.

                                                 5
              ii.    Malicious Prosecution Claim

       Plaintiff next argues that the Court committed clear error of law by finding that

Plaintiff could not support her malicious prosecution claim. She argues that dismissal of

her case on her motion, coupled with the prosecutor’s statement of doubt that a charge

could be sustained, is sufficient evidence to overcome summary judgment, and that the

Court committed clear error by finding otherwise. In Lanning v. Glens Falls, 908 F.3d 19,

25 (2d Cir. 2018), the Second Circuit Court of Appeals “[wrote] to dispel any confusion

among district courts about the favorable termination element of a § 1983 malicious

prosecution claim.” The Court explained that New York common law rules for malicious

prosecution were different than those applied in a Section 1983 claim , and a constitutional

claim required more emphatic proof of such favorable termination. Id. at 25-29. To prevail

on such a claim, a plaintiff must show that “the criminal proceedings against [her] were

terminated in a manner indicating her innocence.” Id. at 29. The Court here found that

the charges were dismissed with prosecutors having doubts about whether they could

prevail at trial. Such evidence does not “indicate” innocence, but instead a decision that

the case was not worth pursuing. Plaintiff’s brief did not address the law on the issue of

favorable termination, instead claiming in a footnote that the favorable termination element

was obvious. The Court does not find clear error in applying this standard, and will deny

the motion on these grounds.

       B.     Default Judgment

       Plaintiff has filed a motion for default judgment. See dkt. # 51. In her motion,

Plaintiff represents that the Clerk of Court filed an entry of default against Lois



                                               6
McRedmond on March 14, 2017. See Affirmation of Elmer Keach, dkt. # 51-1, at ¶ 3. The

Court notes that the docket contains such an entry with reference to Plaintiff’s original

Complaint. See dkt. # 15. The docket also reflects that on March 16, 2017, the Court

informed the Plaintiff that any motion for default judgment against McRedmond should be

filed within 30 days of the entry of default. See dkt. # 16. On May 1, 2017, the Court

granted Plaintiff’s request for an extension of time to move for default judgment, providing

Plaintiff until June 1, 2017 to file such a motion. See dkt. # 17. During a telephone

conference with Magistrate Judge Baxter on June 14, 2017, Plaintiff’s counsel informed

the court that McRedmond had filed for bankruptcy. See docket entry dated June 14,

2017. Counsel intended to explore options with McRedmond and her counsel. Id. On

September 18, 2017, Plaintiff’s counsel informed Magistrate Judge Baxter that he hoped

to depose McRedmond to determine whether she should be dismissed from the action.

See docket entry for September 18, 2017. During a telephone conference on February 7,

2018, Magistrate Judge Baxter inquired as to the status of Defendant McRedmond in

relation to the Amended Complaint Plaintiff prosed filing. See docket entry for February 7,

2018. No response by counsel is recorded in the docket entry.

       On April 13, 2018, Plaintiff filed an Amended Complaint that again named

McRedmond as a Defendant. See dkt. # 31. McRedmond has never answered this

Complaint. Litigation continued on the matter. On August 15, 2019, the Court granted in

part and denied in part Defendants’ motion for summary judgment. See dkt. # 49. In that

opinion, the Court noted that Defendant McRedmond had never answered the Amended

Complaint. The Court directed Plaintiff to take appropriate action. After Plaintiff filed the

instant motion for default judgment, Defendant McRedmond, who is proceeding pro se,

                                               7
wrote the Court. See dkt. # 52. On Septem ber 9, 2019, McRedmond wrote the Court in

response to a “certified letter she had received.” Id. McRedmond further related that she

had not wanted Plaintiff to be arrested, but she followed police officers’ advice in her

attempt to get her credit card returned. Id. McRedmond also claims that she had been

informed at a court hearing “that the lawyer for the Johnstown Police Department would

take care of me in this case.” Id.

       The Court will deny the Plaintiff’s motion for default judgment with leave to renew at

an appropriate time. First, as explained above, a pre-condition for obtaining default

judgment is entry of default by the Clerk of Court. While Plaintiff obtained an entry of

default for her original complaint, she filed an Amended Complaint that again named

McDermond as a defendant. McDermond did not answer or otherwise respond to this

pleading, but Plaintiff has never requested an entry of default due to that failure. Default

judgment is not appropriate without that entry. Moreover, McRedmond’s letter to the Court

makes clear that she intends to raise a defense in this action. Given her pro se status and

her clear lack of understanding of court procedures, the Court will permit McRedmond

time to answer or otherwise respond to the Amended Complaint. Plaintiff can take

appropriate action if she fails to respond as directed.

IV.    CONCLUSION

       For the reasons stated above, the Plaintiff’s motion for reconsideration, dkt. # 50, is

hereby GRANTED IN PART and DENIED IN PART. The motion is GRANTED with

respect Plaintiff’s false arrest claims against the City of Johnstown, and the Clerk of Court

is directed to REINSTATE the City as a Defendant in this matter. The motion is DENIED

in all other respects. The Plaintiff’s motion for default judgment against Defendant

                                              8
McRedmond, dkt. # 51, is hereby DENIED. Defendant McRedmond is hereby ORDERED

to answer or otherwise respond to the Plaintiff’s Amended Complaint within 21 days of the

date of this order. Failure to respond could lead to entry of default and default judgment

against the Defendant.

IT IS SO ORDERED.




Dated: November 12, 2019




                                             9
